In a coram nobis proceeding, defendant appeals from an order of the County Court, Queens County, dated October 20, 1961, which denied, without a hearing, his application to vacate a judgment of said court rendered October 21, 1959, convicting him on his plea of guilty, of violation of section 1897 of the Penal Law as a felony and section 483 of the Penal Law as a misdemeanor, and sentencing him to serve a term of three and one-half to seven years. Order affirmed. No opinion. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.